DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is response to communication:  RCE filed on 04/08/2021.
Claims 1-6, 8-13, and 15-19 are currently pending in this application.  
No new IDS has been filed for this application.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2021 has been entered.
 

Response to Arguments
Applicant’s arguemtns have been fully considered but are moot in view of new grounds of rejection.  See amended rejection below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 8-13, and 15, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. US Patent Application Publication 2013/0232542 (hereinafter Cheng), in view of Peinado et al. US Patent Application Publication 2002/0013772 (hereinafter Peinado).  

As per claim 1, Cheng teaches a computer-implemented method for media rights management, the method comprising: receiving, by a processor, a request to access media content from a requestor, wherein the media content is protected by a DRM system (paragraph 9 with request to access protected data item; see also paragraph 49 with request; data item is protected and thus is drm protected; see also paragraph 54 with access controlling data item; see paragraph 13, 14, 23, wherein items may be protected based on level of confidence); obtaining context data associated with the requestor, a media device, and a rights manager  (paragraphs 63-65; see paragarph 65 wherein confidence is based on current context; see paragraph 65 with context of user and mobile/media device; context also includes applications on device; see Figure 3 with mobile device applications such as data access app and secure 
Cheng does not explicitly teach wherein the media content is protected by a DRM system that requires a license, and wherein obtaining context data associated with the requestor comprises: receiving a license request via a license acquisition uniform resource locator obtained by the requestor, wherein the license acquisition URL is stored in at least one of the media conent and a manifest associated with the media content; and retrieving, from the requestor, the context data via the license acquisition URL.  However, this would have been obvious to one of ordinary skill in the art.  For example, see Peinado (paragraph 152, with request for a license with a webpage; license includes rights description, as seen in paragraph 118 and 134; see paragraph 138 wherein content is packaged with information in how to obtain a license; see paragraph 139 wherein license may be retrieved via website; obvious to one of ordinary skill in the art that a web page may be linked to a URL as URLs are notoriously well known in the art).  Peinado further teaches retrieving, from the requestor, the context data, wherein the context data comprises capabilities data associated with the requestor (Peinado paragraph 134 teaches that license includes rights description, which includes information such as capabilities including the type of device or the rendering application; see paragraph 294 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Cheng with Peinado.  One of ordinary skill in the art would have been motivated to perform such an addition to create more security by providing controlled rendering of content (paragraph 8 of Peinado).  
 
As per claim 2, the Cheng combination teaches further transmitting a denial to the requested based on determining that the validity score does not exceed the threshold (Cheng paragraph 79 and Figure 4 with denying access when user does not have access to the item).

As per claim 4, the Cheng combination teaches wherein the context data is obtained from an application associated with the requestor (Cheng paragraph 65 wherein context data may be location data from mobile device; also see paragraph 65 wherein context data may be software on device; also see paragraph 68 wherein mobile device may send authentication information (which may be used for contextual data); paragraph 68 also teaches wherein authetnicaiton information may be provided from mobile device, wherein authentication data is used for contextual data).
As per claim 5, the Cheng combination teaches wherein the context data is obtained from a server application associated with the requestor (Cheng paragraph 62 wherein context information is retrieved from context history store; see Figure 3; the context information retrieved is the context associated with the requestor.

Claim 8 is rejected using the same basis of arguments used to reject claim 1 above. 
Claim 9 is rejected using the same basis of arguments used to reject claim 2 above. 
Claim 10 is rejected using the same basis of arguments used to reject claim 3 above. 
Claim 11 is rejected using the same basis of arguments used to reject claim 4 above. 
Claim 12 is rejected using the same basis of arguments used to reject claim 5 above. 
Claim 13 is rejected using the same basis of arguments used to reject claim 6 above.
Claim 15 is rejected using the same basis of arguments used to reject claim 1 above. 
Claim 16 is rejected using the same basis of arguments used to reject claim 2 above. 
Claim 18 is rejected using the same basis of arguments used to reject claim 4 above. 
Claim 19 is rejected using the same basis of arguments used to reject claim 6 above.

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the Cheng combination as applied above, and further in view of Fieldson US Patent Application Publication 2005/0131831 (hereinafter Fieldson).




At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Cheng combination with FIeldson.  One of ordinary skill in the art would have been motivated to perform such an addition to provide a secure way to provide digital content (paragraphs 3-4 of Fieldson).
Claim 17 is rejected using the same basis of arguments used to reject claim 3 above. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JASON K GEE/Primary Examiner, Art Unit 2495